                                                             1    R. JASON READ, CA State Bar No. 117561
                                                             2    BART BOTTA, CA State Bar No. 167051
                                                                  RYNN & JANOWSKY, LLP
                                                             3    4100 Newport Place Drive, Suite 700
                                                             4    Newport Beach, CA 92660-2423
                                                                  Telephone: (949) 752-2911
                                                             5    Facsimile: (949) 752-0953
                                                             6    E-mail: Jason@rjlaw.com; Bart@rjlaw.com

                                                             7    Attorneys for Plaintiff,
                                                                                                                                         JS-6
                                                             8    WESTERN PACIFIC PRODUCE, INC.
                                                             9                         UNITED STATES DISTRICT COURT
                                                        10        FOR THE CENTRAL DISTRICT OF CALIFORNIA, SANTA ANA DIVISION
                                                        11
                                                                  WESTERN PACIFIC PRODUCE, INC., CASE NO. : 8:18-cv-01035-JVS-KES
                                NEWPORT BEACH, CALIFORNIA 92660




                                                        12        a corporation,
              RYNN & JANOWSKY
                                   4100 NEWPORT PLACE DRIVE




                                                        13                                         Assigned to Hon. James V. Selna
                                        FAX (949) 752-0953




                                                                                   Plaintiff,
                                          (949) 752-2911
LAW OFFICES




                                                        14                                         ORDER APPROVING
                                            SUITE 700




                                                        15              v.                         STIPULATION RE DISMISSAL
                                                                                                   OF DEFENDANT ARNULFO
                                                        16                                         DIAZ WITHOUT PREJUDICE
                                                        17        WRITE ON MARKETING, INC., a AND TURNOVER OF PACA
                                                                  California corporation; WRITE ON TRUST ASSETS
                                                        18        MARKETING, INC., a Wyoming
                                                        19        corporation; ARNULFO DIAZ, an FRCP Rule 41(a)(2)
                                                                  individual, and JOSE SALAZAR, an
                                                        20        individual.                      [No Hearing Necessary]
                                                        21
                                                                                      Defendants.
                                                        22

                                                        23
                                                                        Having read and considered the Stipulation entered into by and between
                                                        24
                                                                  Plaintiff WESTERN PACIFIC PRODUCE, INC. (“Western Pacific”) and
                                                        25
                                                                  Defendant ARNULFO DIAZ (“Mr. Diaz”), an individual, by and through their
                                                        26
                                                                  respective counsel of record, for Dismissal of Mr. Diaz and turnover of PACA trust
                                                        27
                                                                  assets, and for good cause appearing therefor,
                                                        28


                                                                                                        1
                                                             1          1.     IT IS HEREBY ORDERED that Mr. Diaz is hereby dismissed from
                                                             2    this action, without prejudice, with all parties to bear their own costs and expenses,
                                                             3    including without limitation attorneys’ fees.
                                                             4          2.     IT IS FURTHER ORDERED that all Perishable Agricultural
                                                             5    Commodities Act (“PACA”) [7 U.S.C. §499e et seq.] trust assets subject to this
                                                             6    Court’s Temporary Restraining Order [Document 14] and/or Preliminary
                                                             7    Injunction Order [Document 20], including without limitation funds on deposit
                                                             8    with Wells Fargo Bank, N.A., account number XXXXXX3170, shall be promptly
                                                             9    turned over by Wells Fargo Bank, N.A. to counsel for Western Pacific Produce by
                                                        10        check payable to “Rynn & Janowsky, LLP Client Trust Account.”
                                                        11        SO ORDERED.
                                NEWPORT BEACH, CALIFORNIA 92660




                                                        12
              RYNN & JANOWSKY
                                   4100 NEWPORT PLACE DRIVE




                                                        13        DATED: October 2, 2018
                                        FAX (949) 752-0953




                                                                                                         By:
                                          (949) 752-2911
LAW OFFICES




                                                        14
                                            SUITE 700




                                                                                                                  HON. JAMES V. SELNA
                                                        15                                                        U.S. DISTRICT COURT JUDGE
                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28


                                                                                                         2
